United States Court of Appeals,

                                            Eleventh Circuit.

                                              No. 97-2192.

  Clarence E. HILL, of himself as an individual and on behalf of himself and all others similarly
situated, Plaintiff-Appellee,

                                                      v.

Robert A. BUTTERWORTH, Attorney General for the State of Florida and Harry K. Singletary,
Secretary, Florida Department of Corrections. Defendants-Appellants.

                                             July 30, 1998

Appeal from the United States District Court for the Northern District of Florida (No.
4:96-CV-288-MMP); Maurice M. Paul, Judge.

Before HATCHETT, Chief Judge, and FAY and FARRIS*, Senior Circuit Judges.

                                         Petition for Rehearing.

          HATCHETT, Chief Judge:

          In light of Calderon v. Ashmus, --- U.S. ----, 118 S.Ct. 1694, 140 L.Ed.2d 970 (1998), we

grant Florida's petition for rehearing, vacate our previous opinion, Hill v. Butterworth, 133 F.3d 783

(11th Cir.1997), reverse the judgment of the district court, and remand the case with instructions to

dissolve the injunction and dismiss the complaint for want of a justiciable case or controversy. See

Hill, 133 F.3d at 785 n. 7 (Florida raised this issue on appeal).**

          REVERSED and REMANDED.




   *
    Honorable Jerome Farris, Senior U.S. Circuit Judge for the Ninth Circuit, sitting by
designation.
   **
        Florida's motion to stay is denied as moot.